—In an action to foreclose on a security agreement, the defendants Joseph Ghiseline and Jack Pellicano appeal from an order of the Supreme Court, Nassau County (Saladino, J.), dated March 19, 1993, which denied their motion to vacate an order of the same court, entered October 9, 1992, and to "renew and/or reargue” the respondents’ motion for a protective order vacating their notice for discovery and inspection, and their cross motion, inter alia, to strike the pleadings.
Ordered that the appeal is dismissed, with costs.
The appellants’ motion, denominated one to vacate a prior order dated October 9, 1992, and to renew and/or reargue the motion and cross motion determined in the prior order, was properly treated by the Supreme Court as a motion for reargument (see, e.g., Matter of State Farm Mut. Auto. Ins. Co. v Barbera, 161 AD2d 599, 600). Contrary to the appellants’ contention, the order entered October 9, 1992, was not entered upon default.
Accordingly, the appeal from the order dated March 19, 1993, is dismissed, as no appeal lies from an order denying reargument (see, Matter of State Farm Mut. Auto. Ins. Co. v Barbera, supra). Lawrence, J. P., Santucci, Altman and Gold-stein, JJ., concur.